r                     THEA~TORNEYGJ~NERAL
                                          OF’ TEXAS
                                    AUSTIN.      T-s          78711



                                             September        16, 1974


    The Honorable    Hal H. Hood                                Opinion   No.   H-    400
    Firerrien“s  Pension
       Comniissioner                                            Re: Eligibility     of Firemen’s
    503-F Sam Houston Bldg.                                     service    rendered    prior to the
    Austin, Texas 78701                                         effective    date of the pension
                                                                act to be credited      in the
                                                                calculation     of benefits.

    Dear   Mr.   Hood:

              You have asked our opinion on the correct        manner to compute
    firemen’s     pension benefits.    Specifically  you ask whether a fireman      who
    was hired prior to April       9, 1937, the effective  date of the act creating   the.
    Firemen’s      Relief and Retirement      Fund, may receive   benefits for his
    service    prior to the creation    of the fund.

              Article     6243e, V. T. C. S., is a lengthy and involved            statute.
    Numerous       methods are listed by which firemen               can qualify for pensions,
    and the act is replete       with population        bracket classifications.        The most
    frequent    manner of qualifying         for a pension is the attaining        of a certain
    age coupled with twenty years             service.      You have inquired     generally     rather
    than referring       to a specific    provision     of the Act.    After   studying Article
    6243e, we have found no general              requirement     that only service       which was
    accompanied        by contemporaneous          participation    in the fund qualifies     a
    fireman    for a pension,       although there are specific         requirements      which
    condition    certain    benefits    on a lengthy period of participation          in and
    contribution      to the fund.     See, e. g.,     $ $6A, 6B(b),     6B (d), 6C-2(a),      6D(d)(l),
    7A(a),   7B(a) and 7C(b)(l).

             This pension act is to be given a broad and liberal  construction     to
    accomplish    its purposes.  Collins  v. Board of Firemen,   Policemen     and




                                                  p.   1870
The Honorable     Hal H.   Hood     page   2   (H-400)




Fire Alarm        Operators’    Pension  Fund Trustees      of San Antonio,    290 S.W.2d
719 (Tex.      Civ. App. --Waco       1956, writ ref’d n. r. e.); Davis v. Peters,        224
S.W.2d 490 (Tex.        Civ. App. --Eastland      1949, no writ).    In the past,Article
6243e and similar        statutes have been applied to allow all of a fireman’s
service,      even though a portion     of that service   was rendered     prior to the
effective     date of the Act.     City of Dallas v. Hoskins,     193 S.W.2d 533
(Tex.     Civ. App. --Dallas       1946, writ ref’d n. r. e.), Attorney     General
Opinions      O-6583 (1945) and O-4937 (1942).         There is no constitutional     barrier
to this construction.        Byrd v. City of Dallas,      6 S.W.2d 738 (Tex.     1928).

         It is our conclusion    that a fireman    may receive    credit for service
rendered    prior to the effective    date of Article  6243e except where the
statute specifically   conditions    benefits on a certain   period of participation
in the pension fund.

                                       SUMMARY

                       A fireman    may receive     retirement  credit for
                  service    rendered    prior to the effective date of Article
                  6243e, V.T.C.S.,         except where the statute specifically
                  conditions    benefits   on a certain period of participation
                  in pension fund.

                                                         Very   truly   yours,



                                                                  &a
                                                            HN L. HILL
                                                         Attorney General        of Texas




DAVID M. KENDALL,           Chairman
Opinion Committee




                                     ps 1871